

117 HR 3737 IH: Tax-preparer Enforcement, Accountability, and Minimum Standards Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3737IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Vela introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo establish minimum competency standards for tax return preparers, and for other purposes.1.Short titleThis Act may be cited as the Tax-preparer Enforcement, Accountability, and Minimum Standards Act or the TEAMS Act. 2.Regulation of tax return preparers(a)In generalSubsection (a) of section 330 of title 31, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)regulate—(A)the practice of representatives of persons before the Department of the Treasury; and(B)the practice of tax return preparers; and; and(2)in paragraph (2)—(A)by inserting or a tax return preparer to prepare tax returns after practice;(B)by inserting or tax return preparer before demonstrate; (C)in subparagraph (C), by inserting and minimum competency standards after necessary qualifications; and (D)in subparagraph (D), by striking the period at the end and inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund..(b)Authority To sanction regulated tax return preparersSubsection (c) of section 330 of title 31, United States Code, is amended—(1)by striking before the Department;(2)by inserting or tax return preparer after representative each place it appears; and(3)in paragraph (4), by striking misleads or threatens and all that follows and insertingmisleads or threatens—(A)any person being represented or any prospective person being represented; or(B)any person or prospective person whose tax return, claim for refund, or document in connection with a tax return or claim for refund, is being or may be prepared..(c)Minimum competency standards for tax return preparersSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:(f)Minimum competency standards for tax return preparers(1)In generalAny tax return preparer shall demonstrate minimum competency standards under this subsection by—(A)obtaining an identifying number for securing proper identification of such preparer as described in section 6109(a)(4) of the Internal Revenue Code of 1986;(B)satisfying any examination and continuing education requirements as prescribed by the Secretary, including—(i)holding a high school diploma or passing an equivalency exam;(ii)completing 30 hours of tax preparation training (or work deemed equivalent);(iii)passing a tax preparation exam with a score of 70 percent or greater every 5 years; and(iv)completing 15 hours of continuing education every 2 years; and(C)completing a background check administered by the Secretary which does not return any felony convictions.(2)ExemptionThe Secretary shall exempt tax return preparers who have been subject to comparable examination, continuing education requirements, and background checks administered by the Secretary or any comparable State licensing program. Such exemption shall extend directly to individuals who are supervised by such preparers and are not required to secure an identification number under section 6109(a)(4) of the Internal Revenue Code of 1986..(d)Tax return preparer definedSection 330 of title 31, United States Code, as amended by subsection (c), is amended by adding at the end the following new subsection:(g)Tax return preparerFor purposes of this section—(1)In generalThe term tax return preparer has the meaning given such term under section 7701(a)(36) of the Internal Revenue Code of 1986.(2)Tax returnThe term tax return has the meaning given to the term return under section 6696(e)(1) of the Internal Revenue Code of 1986.(3)Claim for refundThe term claim for refund has the meaning given such term under section 6696(e)(2) of such Code..(e)Amendments with respect to identifying number(1)In generalParagraph (4) of section 6109(a) of the Internal Revenue Code of 1986 is amended to read as follows:(4)Furnishing identifying number of tax return preparer(A)In generalAny return or claim for refund prepared by a tax return preparer shall bear such identifying number for securing proper identification of such preparer, his employer, or both, as may be prescribed. For purposes of this paragraph, the terms return and claim for refund have the respective meanings given to such terms in section 6696(e).(B)ExceptionSubparagraph (A) shall not apply to any tax return preparer who prepares a return or claim for refund under the supervision and direction of a tax return preparer who signs the return or claim for refund and is a certified public accountant, an attorney or enrolled agent..(2)Clarification of rescission authoritySection 6109 of such Code is amended by inserting after subsection (d) the following new subsection:(e)Authority To rescind identifying number of tax return preparer(1)In generalThe Secretary may rescind an identifying number issued under subsection (a)(4) if—(A)after notice and opportunity for a hearing, the preparer is shown to be incompetent or disreputable (as such terms are used in subsection (c) of section 330 of title 31, United States Code), and(B)rescinding the identifying number would promote compliance with the requirements of this title and effective tax administration.(2)RecordsIf an identifying number is rescinded under paragraph (1), the Secretary shall place in the file in the Office of the Director of Professional Responsibility the opinion of the Secretary with respect to the determination, including—(A)a statement of the facts and circumstances relating to the determination, and(B)the reasons for the rescission..